t c no united_states tax_court estate of emanuel trompeter deceased robin carol trompeter gonzalez and janet ilene trompeter polachek co-executors petitioner v commissioner of internal revenue respondent docket no filed date e an estate is subject_to the fraud_penalty of sec_6663 i r c r computes this penalty based on e's underpayment as determined by taking into account only the deductions which were included on e's federal estate_tax_return e computes its underpayment by also taking into account deductions for expenses such as professional fees and deficiency_interest which arose after the filing of e's return held e's underpayment is determined by taking into account all deductible expenses including those paid_or_incurred after the filing of the return robert a levinson and avram salkin for petitioner this opinion supplements our memorandum opinion in estate of trompeter v commissioner tcmemo_1998_35 irene scott carroll for respondent supplemental opinion laro judge the dispute herein involves the rule computation mandated by the court's memorandum opinion filed as estate of trompeter v commissioner tcmemo_1998_35 the issue before the court is one of first impression namely whether an estate's underpayment for purposes of computing the fraud_penalty is determined based solely on expenses which are included on the federal estate_tax_return or based on all deductible expenses including deficiency_interest and professional fees which arise after the filing of the return we hold that the underpayment is determined by taking into account all expenses unless otherwise stated section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure estate references are to the estate of emanuel trompeter mr trompeter the decedent resided in thousand oaks california when he died on date the estate's coexecutors robin carol trompeter gonzalez and janet ilene trompeter polachek resided in florida and california respectively when the petition was filed in estate of trompeter v commissioner supra we held that the estate was subject_to the fraud_penalty under sec_6663 the estate computes the amount of this penalty based on an underpayment that takes into account all deductible expenses including expenses for trustee's fees attorney's_fees and deficiency_interest that were incurred after the filing of the estate_tax_return respondent challenges the estate's ability to compute its underpayment by deducting the latter expenses respondent asserts that the estate must compute its underpayment based solely on the expenses which were reported on its estate_tax_return we agree with petitioner sec_6663 imposes a 75-percent penalty on the portion of any underpayment_of_tax required to be shown on a return that is due to fraud the term underpayment is defined by sec_6664 to mean the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6663 provides sec_6663 imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to 75-percent on the portion of the underpayment which is attributable to fraud in the case of the federal estate_tax the amount of tax imposed by this title refers to the tax that is hereby imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 this tax is determined based on the value of the taxable_estate sec_2001 which in turn is determined by reducing the value of the gross_estate by the amount of any deduction set forth in sec_2053 through sec_2051 sec_2053 allows a deduction for certain expenses indebtedness and taxes sec_2054 allows a deduction for certain losses sec_2055 allows a deduction for certain transfers for public charitable or religious uses sec_2056 allows a deduction for certain bequests to a surviving_spouse nowhere in the code or regulations thereunder does it say that an estate's underpayment is based solely on deductions that appear on its estate_tax_return respondent reaches this result by analogy to a line of cases which hold that a net_operating_loss nol_carryback will not reduce the amount of an income_tax underpayment for purposes of computing a penalty or an addition_to_tax in this court's seminal opinion of c v l corp v 17_tc_812 we held that a delinquency penalty applied to a year for which it was later determined that no tax was due on account of an nol_carryback in reaching this result we relied on 338_us_561 and the senate_finance_committee report accompanying the revenue act of ch 56_stat_798 the supreme court held in manning v seeley tube box co supra that an nol_carryback eliminated a deficiency for a prior year but did not eliminate the interest that accrued thereon the senate_finance_committee report stated that a taxpayer entitled to a carry-back of a net_operating_loss will not be able to determine the deduction on account of such carry-back until the close of the future taxable_year in which he sustains the net_operating_loss he must therefore file his return and pay his tax without regard to such deduction and must file a claim_for_refund at the close of the succeeding taxable_year when he is able to determine the amount of such carry-back s rept 77th cong 2d sess pincite 1942_2_cb_504 this court subsequently extended the principle enunciated in c v l corp v commissioner supra to an nol that was carried back to a year in which the taxpayer was subject_to an addition_to_tax for fraud the court held in 19_tc_486 that the original deficiency was the proper base for computing the fraud_penalty and that the nol_carryback did not reduce this deficiency for purposes of that computation this and every other court that has considered whether an nol_carryback reduces an underpayment for purposes of computing a penalty or an addition_to_tax has concluded that the principle expressed in c v l corp v commissioner supra is correct namely that the nol_carryback may not reduce the underpayment see eg 923_f2d_1005 2d cir affg on this issue and revg and remanding tcmemo_1990_30 289_f2d_283 5th cir 248_f2d_869 8th cir affg on this issue and revg and remanding u s packing co v commissioner tcmemo_1955_194 185_f2d_674 5th cir 26_tc_913 21_tc_191 affd 216_f2d_693 1st cir blanton coal co v commissioner tcmemo_1984_397 pusser v commissioner a memorandum opinion of this court dated date affd per curiam 206_f2d_68 4th cir see also 675_f2d_602 4th cir respondent's reliance on this line of cases for a similar result here however is misplaced the ability to carry back an nol depends on the happenings in a taxable_year after the taxable_year in which the underpayment is due to fraud and the subsequent year may be as far away a sec_3 years after the year of the fraudulent underpayment the principle of c v l corp v commissioner supra reflects the fact that each taxable_year is a separate year for income_tax purposes and that a taxpayer may not reduce his or her liability for fraudulent conduct in one year by virtue of unforeseen or fortuitous circumstances that happen to occur in a later year see 45_tc_392 in the case of the federal estate_tax however the same rationale does not apply the federal estate_tax is not calculated on an annual basis but is a one-time charge or excise that is computed on the value of a decedent's gross_estate less certain deductions which are specifically allowed by the code some of these deductions like the ones at hand cannot be determined until after a return is filed unlike an nol_carryback these deductions do not depend on unrelated unforeseen or fortuitous circumstances that may occur in later years these deductions are directly related to a determination of an estate's tax_liability in contrast to the determination of federal_income_tax liability a determination of federal estate_tax liability is not made based solely on deductions that are required to be reported on the appropriate tax_return as filed indeed our rules explicitly recognize the fact that even some expenses_incurred at or after a trial are deductible in determining an estate's federal estate_tax liability see rule see also 81_tc_246 supplemented by 81_tc_949 we also disagree with respondent's argument in this case because it could possibly lead to the imposition of the fraud_penalty when the taxpayer estate does not have an underpayment_of_tax and indeed may even be entitled to an overpayment such a result is inconsistent with jurisprudence as this court has consistently held the fraud_penalty does not apply without an underpayment because absent an underpayment there is nothing upon which the fraud addition_to_tax or penalty as it is now known would attach see eg newman v commissioner tcmemo_1992_652 lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir hamilton v commissioner tcmemo_1987_278 affd without published opinion 872_f2d_1025 6th cir shih-hsieh v commissioner tcmemo_1986_525 affd without published opinion 838_f2d_1203 2d cir estate of cardulla v commissioner tcmemo_1986_307 apothaker v commissioner tcmemo_1985_445 boggs v commissioner tcmemo_1985_429 meredith v commissioner tcmemo_1985_170 stephens v commissioner tcmemo_1984_449 phillips v commissioner tcmemo_1984_133 see also compton v commissioner tcmemo_1983_642 hansen v commissioner tcmemo_1981_98 nunez v commissioner tcmemo_1969_216 brown v commissioner tcmemo_1968_29 affd per curiam 418_f2d_574 9th cir moreover as the court_of_appeals for the fifth circuit has stated in a similar setting the taxpayer sought to introduce evidence to show the market_value of the option at the time it was given this evidence was excluded in the court below in addition the taxpayer attempted to show additional costs incurred for the timber and not claimed on the return likewise the court below excluded this evidence also with respect to the unreported sales the taxpayer proffered evidence as to alleged additional costs incident to the sales not reported on the return again the court below excluded the evidence as being irrelevant this was error indeed the appellee united_states confesses error as to the exclusion of this evidence and concedes that the case should be remanded for a new trial this undoubtedly is the correct view for these alleged additional costs and the reasonable market_value of the option if proven are relevant to the existence of a tax_deficiency internal_revenue_code_of_1939 b since fraud on the part of the taxpayer as to the alleged deficiencies is the issue in this case it is correct to state that if there is no deficiency there can be no fraud in connection with the alleged deficiency this evidence should have been received 313_f2d_624 5th cir we have also considered whether an estate may deduct the items reported on its estate_tax_return in order to determine its underpayment for purposes of applying sec_6663 as well as any unreported item that is properly deductible as of the date that the estate_tax_return is filed such a result would be reached by interpreting the phrase tax required to be shown on a return as it appears in sec_6663 to mean that an estate must determine the related underpayment for that section by taking into account only those items that could have been properly deducted from the gross_estate on the date that the return was filed we reject this interpretation congress did not intend for that phrase to be understood in a temporal sense but intended that the phrase serve as a rule_of classification in other words the phrase tax required to be shown on a return merely refers to the type of tax that is subject_to sec_6663 namely a tax payable with a return as opposed to for example a tax payable by stamp in addition to our literal reading of sec_6663 in the view of the text of sec_6663 as a whole we find congress' intent for the relevant phrase by examining the evolution of sec_6663 sec_6663 was added to the code by section a of the omnibus budget reconciliation act of the act publaw_101_239 103_stat_2106 prior to the passage of the act the fraud_penalty or addition_to_tax as it was then known was contained in former sec_6653 and e this former section provided sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud e failure to pay stamp tax --any person who willfully fails to pay any_tax imposed by this title which is payable by stamp coupons tickets books or other devices or methods prescribed by this title or by regulations under authority of this title or willfully attempts in any manner to evade or defeat any such tax or the payment thereof shall in addition to other penalties provided by law be liable to a penalty of percent of the total amount of the underpayment of the tax section a of the act amended former sec_6653 to read almost verbatim with former sec_6653 ie sec_6653 now applies only to a failure_to_pay_tax by way of stamps coupons tickets books or other devices or methods prescribed by the code or regulations thereunder section a of the act also created sec_6663 to impose the fraud_penalty on tax required to be shown on a return congress did not intend for the act as it applied to the fraud and accuracy-related_penalties to create a new body of law that applied thereto the reason for the change as stated by the house committee on the budget was the committee believes that the number of different penalties that relate to accuracy of a tax_return as well as the potential for overlapping among many of these penalties causes confusion among taxpayers and leads to difficulties in administering these penalties by the irs consequently the committee has revised these penalties and consolidated them the committee believes that its changes will significantly improve the fairness comprehensibility and administrability of these penalties h rept pincite our interpretation of the relevant phrase is also supported by congress' recognition of the fact that some taxes are payable by return and that other taxes are payable by stamp sec_6511 for example provides different limitations for credit or refund depending on whether it is in respect of which tax the taxpayer is required to file a return or which is required to be paid_by means of a stamp likewise sec_6601 imposes interest on any amount of tax imposed by this title whether required to be shown on a return or to be paid_by stamp or by some other method that is not paid on or before the last day prescribed for payment similarly sec_6501 generally provides that the amount of any_tax imposed by this title shall be assessed within years after the return was filed or if the tax is payable by stamp at any time after such tax became due and before the expiration of years after the date on which any part of such tax was paid respondent relies on the principles of cases such as 464_us_386 and 303_us_391 to the effect that fraud is established upon the filing of a fraudulent return and that the fraud_penalty reimburses the government for detecting investigating and prosecuting fraud although we have no qualms about respondent's recitation of this well-settled law whether the estate is liable for fraud is not at issue here we decided that issue in estate of trompeter v commissioner tcmemo_1998_35 where we found that the estate had committed fraud when it filed its estate_tax_return we disagree with any implication however that this body of law supports an interpretation of the phrase tax required to be shown on a return contrary to that which we espouse the relevant phrase does not apply just to cases of fraud the same phrase appears in sec_6662 which among other things imposes a 20-percent accuracy-related_penalty on underpayments attributable to negligence and substantial_understatement we hold that an estate's underpayment is determined by taking into account all amounts which it is allowed to deduct in computing its federal estate_tax liability respondent is concerned that our holding will lead to bad tax policy in that the government's reimbursement through the fraud_penalty could be consumed by the estate's counsels' fees and fees being paid to the trustees who happen to be the beneficiaries of the estate we are not as concerned although it is true that fees for professionals such as attorneys and trustees may be considerable expenses in the administration of an estate only those fees that are legitimate and reasonable are deductible we also note that respondent's policy argument is better aimed at congress we have considered all arguments by respondent for a holding contrary to that which we reach herein and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued reviewed by the court chabot swift jacobs parr wells colvin foley vasquez gale thornton and marvel jj agree with this majority opinion chabot j concurring i join in the majority opinion and write separately merely to note a few additional considerations in support of the majority opinion’s analysis and conclusions i treasury regulations respondent argues that only those expenses which are reported on the estate_tax_return may be deducted from the gross_estate in computing the amount of the underpayment correspondingly respondent further argues that expenses which arise after the filing of the tax_return may not be used to reduce the underpayment of the estate_tax however sec_2053 in determining the value of the taxable_estate permits the deduction of claims against the estate which are allowable by applicable state laws there are some types of claims whose effect on the decedent’s estate must necessarily be determined by subsequent events such as those claims which require further action before they become a fixed obligation of the estate see cases discussed in 108_tc_412 supplemented by 110_tc_12 94_tc_829 88_tc_769 affd in part and revd in part 856_f2d_1158 8th cir 78_tc_728 affd 720_f2d_1114 9th cir sec_20_2053-1 estate_tax regs forbids the deduction on the estate_tax_return of an item unless the amount of the liability is ascertainable with reasonable certainty and will be paid the provision closes with the reassurance that if the matter is not resolved by the time of the final audit then relief would be available in the tax_court or in a refund_suit respondent’s contentions in the instant case fly in the face of this reassurance having forbidden by regulation the taking of a deduction even by way of estimate on a timely filed estate_tax_return respondent in the instant case proposes to limit the relief otherwise flowing from the deduction merely because the follows sec_20_2053-1 estate_tax regs provides as sec_20_2053-1 deductions for expenses indebtedness and taxes in general b provisions applicable to both categories estimated amounts an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of a liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively taxpayer obeyed the regulation waited until the event occurred and sought the promised relief at an appropriate time in the instant tax_court proceeding in 349_us_232 the supreme court directed that we can only take the code as we find it and give it as great an internal symmetry and consistency as its words permit thus if the phrase tax required to be shown on a return were to be interpreted in a temporal sense in sec_6663 then it ought to have the same meaning wherever it appears this means that it would have the same meaning where it appears in sec_6662 and would have the same impact on those of the sec_6662 additions that apply to the estate_tax respondent’s contentions in the instant case might well lead prudent executors to load up estate_tax returns with speculative deductions in order to satisfy this newly proclaimed requirement that only items claimed on the estate_tax_return may be taken into account in determining the base for additions to tax under sec_6662 and sec_6663 thus respondent’s contentions in the instant case appear to conflict with treasury regulations and may well complicate the practical administration of the estate_tax laws ii legislative_history the majority opinion explains that the phrase tax required to be shown on a return has a clear classification meaning in the places in the code where the phrase appears but a temporal meaning which would support respondent’s position would not fit in many such places an examination of the legislative_history of the enactment of the internal_revenue_code of where this phrase appears to have been introduced into the fraud provision lends further support to the majority opinion’s analysis and conclusions under the internal_revenue_code_of_1939 the civil_fraud addition_to_tax for income_tax was imposed by section b with a special rule in sec_51 in certain joint tax_return situations for gift_tax by sec_1019 and generally for other taxes where tax returns or lists were filed by section d as to the applicability of section d to estate_taxes see sec_871 the civil_fraud addition_to_tax for various stamp taxes was imposed by section a when the internal_revenue_code of was enacted the foregoing code provisions were replaced by the following sec_6653 failure_to_pay_tax b fraud --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment in the case of income taxes and gift_taxes this amount shall be in lieu of any amount determined under subsection a e failure to pay stamp tax --any person as defined in sec_6671 who willfully fails to pay any_tax imposed by this title which is payable by stamp coupons tickets books or other devices or methods prescribed by this title or by regulations under authority of this title or willfully attempts in any manner to evade or defeat any such tax or the payment thereof shall in addition to other penalties provided by law be liable to a penalty of percent of the total amount of the underpayment of the tax the text of these provisions as enacted is identical to the text of these provisions as reported by the senate_finance_committee the senate finance committee’s technical explanation of these fraud provisions s rept pincite is as follows sec_6653 failure_to_pay_tax for all taxes for which returns are required this section prescribes additions to the tax corresponding to those of existing law relating to the income_tax for underpayments of tax resulting from fraud percent of the underpayment existing law imposes a percent addition in the case of fraud applicable to all taxes but in the case of taxes other than income estate and gift that addition is based on the total amount of tax imposed this section further provides that if the percent penalty resulting from the fraud is assessed the addition_to_tax under sec_6651 for failure_to_file a return will not be assessed with respect to the same underpayment another change provided in this section is the substitution for the penalty provided in existing law of an amount equal to the amount of any stamp tax evaded or not paid of an addition to the tax of percent of the total amount of the underpayment of such tax to the same effect is the house ways and means committee’s report h rept at a419 thus it is clear that in the congress intended to consolidate and revise many of the code fraud provisions the phrase tax required to be shown on a return is described in the committee report as all taxes for which returns are required s rept pincite that phrase is used to set off the sec_6653 i r c rules from the rules applying to any_tax imposed by this title which is payable by stamp coupons tickets books or other devices which are collectively referred to in the committee report as any stamp tax s rept pincite and which appear in the statute at sec_6653 i r c the classification interpretation is clear from the legislative events of and the committee reports one searches in vain for any legislative events of or explanations in the course of the enactment of the code that suggests that the phrase in dispute should be given a temporal interpretation whether as to fraud or in general swift parr whalen laro vasquez gale and marvel jj agree with this concurring opinion swift j concurring judge ruwe’s dissent acknowledges that under sec_2053 an estate or a preparer of an estate_tax_return may estimate and claim on the estate_tax_return expenses not yet incurred if such expenses are reasonably anticipated and an amount therefor can be reasonably estimated see sec_20_2053-1 estate_tax regs in estate of trompeter v commissioner tcmemo_1998_35 we found that the executor in this case knowingly filed a fraudulent estate_tax_return because the fraud was known at the time the estate_tax_return was filed it would appear that it would not have been unreasonable albeit perhaps a poor strategy for the tax_return_preparer to have anticipated respondent’s audit and the litigation that followed and under sec_2053 to have estimated on the estate_tax_return a reasonable amount for legal fees likely to be incurred in connection with the litigation and to have claimed such expenses as deductions i note that under current law and ethical guidelines tax_return_preparers may no longer consider the audit_lottery when evaluating the reasonableness of tax_return positions see treas dept circular no regulations governing the practice before the internal_revenue_service aicpa statements on responsibilities in tax practice no par 03a and interpretation no par aba ethics opinion circular no at section a i provides as follows the possibility that a position will not be challenged by the service eg because the taxpayer’s return may not be audited or because the issue may not be raised on audit may not be taken into account in other words in considering the hazards_of_litigation or the reasonableness of a particular tax_return position tax_return_preparers are now to assume that tax returns will be audited by respondent and that questionable items reported and claimed on the returns will be disallowed by respondent accordingly with regard to questionable items knowingly reported on estate_tax returns taxpayers and tax_return_preparers generally are to anticipate that an audit will occur and that questionable items will be disallowed by respondent and they are to anticipate that the estate will incur additional legal expenses associated with that disallowance thus under sec_20_2053-1 estate_tax regs it appears that legal expenses likely to be associated with a disallowance by respondent of questionable items reflected on estate_tax returns could be claimed on the returns when filed based on reasonable estimates therefor i have two further points if a taxpayer and a tax_return_preparer jointly and knowingly participate in the preparation and filing of a grossly fraudulent tax_return to such an extent that the fraud -- when first raised by respondent on audit -- should have been immediately conceded by the taxpayer and by the taxpayer’s legal_representative then the taxpayer should not have contested either the resulting tax_deficiency or the imposition of the fraud_penalty a contest involving such a patently fraudulent return would be frivolous under the above approach postaudit administrative hearings and tax_court litigation contesting an estate_tax deficiency and imposition of a fraud_penalty ought to be regarded as unnecessary and frivolous and legal expenses relating thereto should be disallowed under sec_2053 and sec_20_2053-3 estate_tax regs as unreasonable and as incurred not for the benefit of the estate but for the benefit of the beneficiaries ie as merely an attempt by the beneficiaries to postpone payment of the proper estate_tax and penalties due see for example hibernia bank admr estate of clark v united_states 581_f2d_741 9th cir 34_tc_918 estate of bartberger v commissioner tcmemo_1988_21 and estate of pudim v commissioner tcmemo_1982_ affd without published opinion 942_f2d_1433 2d cir each of which illustrates the disallowance for estate_tax purposes of legal and other fees and costs due to the fact that the costs were not incurred in the good_faith administration of the estate but for the benefit of the beneficiaries i would think that the above authority would provide the mechanism to handle the dissent’s hypothetical situation that reflects bad faith and frivolous_litigation lastly if on policy grounds expenses of the type in dispute herein should be denied as a matter of law it would appear appropriate for congress to do so by legislation rather than by opinion of this court and by respondent’s strained interpretation of the statutory provisions under which the expenses in dispute would be deductible under sec_2053 for civil tax_deficiency purposes but as a matter of law would not be deductible for purposes of the computation of the fraud addition_to_tax if congress intends significant disparate treatment in the allowance of identical expenses for two closely related purposes i would expect such disparate treatment to be clearly set forth in the statutory scheme 1a strong policy argument certainly can be made that because the items in question in this case were fraudulent they never should have been claimed on the estate_tax_return in the first place and the subsequent and related litigation expenses then never would have been incurred halpern j concurring the majority’s interpretation of sec_6663 leads to the conclusion that an executor who in anticipation of incurring future administration_expenses deducts those expenses on the estate_tax_return knowing full well that such expenses are not deductible until incurred will avoid any sec_6663 penalty with respect to his action even if the court finds that he acted with fraudulent intent so long as the expenses eventually are incurred cf 36_bta_347 fraud in corporate return on account of fictitious purchases which masked embezzlement statutory period of limitations extended on account of fraud no deficiency on which to base addition_to_tax for fraud because of offsetting theft-loss deduction as a matter of policy i question such result nonetheless i think that it is compelled because of the structure and historical development of the sec_6663 fraud_penalty as a matter of arithmetic sec_6663 contains an equation in which the amount of the fraud_penalty equals the product of a multiplier percent and a multiplicand the portion of the underpayment which is attributable to fraud sec_6663 is ambiguous however as illustrated by the debate between the majority and judge ruwe the issue is whether we are to determine one aspect of the multiplicand the underpayment as of the time the return is filed or as ultimately determined since the term underpayment is defined in sec_6664 without any temporal qualification the focus is on the phrase of tax required to be shown on a return which modifies the term underpayment in sec_6663 i am persuaded that the majority has reached the right result on the basis of both the history of sec_6663 and a textual analysis the relevant history concerns the evolution of the code into the code an adequate summary of that history is provided in judge chabot's concurring op pp the important point is that in congress’ purpose was to consolidate and revise many of the code fraud provisions under the code as described in the report of the committee on finance see judge chabot's concurring op p there were two models for imposition of a fraud addition for all taxes there was a 50-percent addition in the case of fraud the base in pertinent part the term underpayment as defined in sec_6664 is the difference between the tax imposed by this title and the amount shown as the tax by the taxpayer on his return notwithstanding that the majority says that the issue before the court is whether the underpayment is determined based solely on expenses which are included on the federal estate_tax_return or based on all deductible expenses including deficiency_interest and professional fees which arise after the filing of the return majority op p the issue is plainly whether sec_6663 specifies a time the time for filing the return for determining the minuend ie the the tax imposed by this title in the sec_6664 equation with respect to the question of statutory interpretation facing us the subtrahend ie the amount shown as the tax by the taxpayer on his return is invariable thus a taxpayer can reduce the sec_6663 fraud_penalty by proving deductions available at the time the return was filed but omitted therefrom cf 36_bta_347 discussed in the text the majority’s mischaracterization is of no consequence in calculating the relevant difference the multiplicand however differed as between the income estate_and_gift_taxes on the one hand and all other taxes on the other hand the multiplicand for the former group was the amount of the deficiency in tax see eg code sec b for all other taxes the multiplicand was the amount of tax due see sec d i r c for the code as stated in the report of the senate_finance_committee congress chose the income_tax model for all taxes for which returns are due the provision section b provided as follows fraud --if any part of any deficiency is due to fraud with intent to evade tax then per centum of the total amount of the deficiency in addition to such deficiency shall be so assessed collected and paid in lieu of the per centum addition to the tax provided in section d the term deficiency was defined in sec_271 of the code much as it is defined both in the code and today and much as the term underpayment is defined in sec_6664 i do not read any temporal qualification into the multiplicand in the code income_tax fraud equation and for that reason i do not think that congress intended one to exist today such a qualification would have been a significant change and i think that the lack of any mention of such a change in the legislative_history is persuasive that one was not intended with respect to the text of sec_6663 the object of the adjectival prepositional phrase of tax required to be shown on a return is the immediately preceding noun underpayment the phrase does not modify the second use of the noun underpayment in subsection a which second use is in the actual penalty equation nor does it modify any use of the noun underpayment in subsections b and c if congress had intended the phrase to be a temporal qualification on the term underpayment for purposes of the penalty equation then it is unlikely that congress would have merely implied such qualification in the equation also congress used the indefinite article a supporting the majority’s interpretation that the phrase required to be shown on a return is a general qualification rather than the definite article the which would support judge ruwe’s interpretation that the phrase is a temporal requirement regarding the return swift whalen beghe and gale jj agree with this concurring opinion ruwe j dissenting the majority holds that in determining the underpayment on which the sec_6663 fraud_penalty is imposed petitioner is allowed to deduct expenses that were incurred long after the fraudulent estate_tax_return was filed although there is no dispute that reasonable postreturn expenses are allowable for purposes of determining the ultimate estate_tax sec_6663 specifically provides that the fraud_penalty be imposed on any part of any underpayment_of_tax required to be shown on a return emphasis added the majority interprets the highlighted portion of the statutory phrase as merely a classification of the type of tax to which sec_6663 applies i believe that a more reasonable interpretation is that sec_6663 imposes the penalty on the amount of the fraudulent underpayment_of_tax that was required to be shown on a return at the time the fraudulent return was filed an estate_tax_return must be filed and the tax must be paid within months after the decedent's death sec_6075 sec_6151 a deduction from the gross_estate is allowed for administration_expenses sec_2053 for expenses that are not paid prior to filing the estate_tax_return an estimated amount may be deducted if it is known that such expenses will be 1an extension up to months may be obtained for filing sec_6081 sec_20_6081-1 estate_tax regs see 98_tc_294 the time for payment of the estate_tax may be extended for a period of year past the due_date sec_6161 for reasonable_cause the time for payment may be extended for up to years sec_6161 paid and if they are ascertainable with reasonable certainty thus sec_20_2053-1 estate_tax regs provides an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of a liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively emphasis added while postreturn expenses can reduce the taxable_estate if they are not ascertainable at the time the return is filed such expenses cannot be deducted on the estate_tax_return see 81_tc_246 supplemented by 81_tc_949 the amount of tax required to be shown on a return can only be computed based on the facts and circumstances in existence when the return is filed expenses for petitioner's subsequent contest of the deficiency and fraud_penalty had not been incurred and could not have been ascertained at the time the return was filed likewise interest on the fraudulent underpayment had not yet been incurred nor was it ascertainable petitioner's postreturn expenses could not have been deducted on its estate_tax_return and hence these expenses do not reduce the tax_liability that was required to be shown on the return the ability to adjust a tax_liability after the return is due does not relieve a taxpayer of the obligation to report the tax in full when it is due nor does it defer a taxpayer's duty to pay the tax promptly 338_us_561 any distinction between the calculation of an estate_tax liability and the calculation of an income_tax_liability has no bearing on the taxpayer's statutory obligation to file an accurate and timely return the reasoning in the line of cases holding that a net_operating_loss nol_carryback will not reduce the amount of an income_tax underpayment for purposes of computing a penalty or an addition_to_tax was not based on the unique nature of the income_tax the rationale in c v l corp v 17_tc_812 is not based on the fact that each taxable_year is a separate year for income_tax purposes as the majority claims majority op p in that case we upheld a delinquency penalty even though the deficiency had been eliminated by an nol_carryback because the obligation to file a timely return wa sec_2in 338_us_561 the court stated the problem with which we are concerned in this case is whether the interest on a validly assessed deficiency is abated when the deficiency itself is abated by the carryback of a net_operating_loss the subsequent cancellation of the duty to pay this assessed deficiency does not cancel in like manner the duty to pay the interest on that deficiency from the date the original return was to be filed until the date the deficiency was actually assessed the taxpayer had a positive obligation to the united_states a duty to pay its tax emphasis added mandatory and subsequent events could not excuse that obligation id pincite in 21_tc_191 affd 216_f2d_693 1st cir we held that the taxpayer is required to report the correct amount of his income in filing a return where this is not done due to the taxpayer's fraudulent conduct liability for the per cent addition to the tax for fraud is incurred and the unforeseen circumstance that a carry-back later arises to offset the deficiency should not operate to relieve the taxpayer of the addition imposed for the fraud the liability for the additions to the tax for fraud existed from the time of the filing of the false and fraudulent return with intent to evade tax the addition is to be measured by the deficiency undiminished by any subsequent credit or carry-back emphasis added the key fact relied upon in both c v l corp v commissioner supra and auerbach shoe co v commissioner supra was that the event which reduced the original underpayment occurred after the return at issue was filed the fact that each taxable_year is a separate year for income_tax purposes was not discussed nor was it relied upon in any of the other cases cited by the majority consequently the principle upon which these nol_carryback cases are based is applicable to the present case 3the concept of separate taxable years is clearly not determinative we have stated that if the event creating the deduction occurred in a separate prior year the deduction would be allowed to reduce the liability for the year at issue for purposes of computing additions to tax blanton coal co v commissioner tcmemo_1984_397 the basic principle to be found in prior case law would permit reduction for carryforward loss deductions and credits but prohibit carryback loss deductions and credits when computing additions to tax petitioner had a duty to file an estate_tax_return as of a certain date and to pay the amount of the tax due on that date like a taxpayer entitled to carry back an nol petitioner here did not incur and therefore was not able to determine the subsequently incurred expenses until after the estate_tax_return was required to be filed like the nol carrybacks these expenses could not have been deducted in computing the tax required to be shown on the estate_tax_return like nol carrybacks these later incurred expenses can be deducted only pursuant to proceedings subsequent to the filing of the return see sec_20_2053-1 estate_tax regs the fraud that is being penalized by sec_6663 is complete when a fraudulent return is filed in 464_us_386 the supreme court explained that fraud was committed and the offense completed when the original return was prepared and filed in short once a fraudulent return has been filed the case remains one of a false_or_fraudulent_return 1this is the same situation recognized by the senate_finance_committee report that is quoted in the majority opinion p a taxpayer entitled to a carry-back of a net_operating_loss will not be able to determine the deduction on account of such carry-back until the close of the future taxable_year in which he sustains the net_operating_loss he must therefore file his return and pay his tax without regard to such deduction and must file a claim_for_refund at the close of the succeeding taxable_year when he is able to determine the amount of such carry-back s rept 77th cong 2d sess pincite 1942_2_cb_504 emphasis added regardless of the taxpayer's later revised conduct for purposes of criminal prosecution and civil_fraud liability under sec_6653 since fraud is based on the facts and circumstances at the time the fraudulent return was filed it makes sense that the facts and circumstances considered in determining the amount of the resulting penalty should be the same courts addressing the fraud_penalty examine the facts and circumstances in a time- specific manner not only in determining if fraud existed but also in determining the amount of the associated penalty see 923_f2d_1005 2d cir a taxpayer who commits a fraud in reporting taxes in one year may not on account of a fortuitous carryback that later develops which eliminates tax_liability for that same year claim that the carryback wipes out the fraud as well once fraud is demonstrated it is as it were frozen in time unaffected by subsequent events affg on this issue and revg and remanding tcmemo_1990_30 this same logic is reflected by the statutory language of sec_6663 that imposes the penalty on the fraudulent underpayment_of_tax required to be shown on a return this logic is also reflected in the legislative_history of the omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2106 which introduced sec_6663 and retained the provisions imposing interest on the fraud penalties from the date the return was required to be filed the bill retains the general_rule of present law that interest on these penalties commences with the date the return was required to be filed the committee believes this rule is appropriate because the behavior being penalized is reflected on the tax_return so that imposition of interest from this date will reduce the incentives of taxpayers and their advisors to 'play the audit_lottery ' h rept pincite the majority states that congress used the phrase tax required to be shown on a return as a classification and did not intend that the penalty be based on the specific tax required to be shown on the fraudulent return on the filing_date see majority op p i disagree the statutory classification of situations covered by the sec_6663 penalty is contained in sec_6664 sec_6664 provides that the accuracy-related and the fraud penalties of sec_6662 and sec_6663 shall apply only in cases where a return of tax is filed sec_6664 specifically classifies the situations to which sec_6663 applies if the phrase tax required to be shown on a return in sec_6663 only refers to the type of tax as the majority suggests the phrase would be surplusage in construing the tax code words used should not be considered surplusage 285_us_204 it is a cardinal rule_of statutory construction that effect shall be given to every clause and part of a statute arc elec constr co v commissioner supra pincite the majority's interpretation will also produce an unintended inconsistency between the way in which the fraud penalties in sec_6663 and sec_6651 are computed prior to the enactment of sec_6663 in sec_6653 imposed a penalty for fraud regardless of whether or not a return was filed when congress enacted sec_6663 imposing a fraud_penalty for fraudulent_returns it added sec_6651 imposing a separate penalty for any fraudulent_failure_to_file a return the penalty for fraudulent_failure_to_file is imposed by using the following statutory language sec_6651 addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 f emphasis added the above-quoted language makes it clear that the sec_6651 fraud_penalty applies to the tax that was required to be shown on a specific return on the specific date that such return was required to be filed this statutory language literally precludes any allowance for expenses_incurred after the return_due_date in computing the fraud_penalty in when congress enacted separate fraud penalties for fraudulent_returns and fraudulent failures to file there was nothing to indicate that 5the bracketed percentages are substituted into sec_6651 pursuant to sec_6651 in cases where the failure_to_file is fraudulent congress intended to allow events occurring after the return_due_date to produce different results depending on whether or not a return was filed in defining the meaning of underpayment for purposes of this case the majority holds that the 'amount of tax imposed by this title' refers to the tax that 'is hereby imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states ' sec_2001 see majority op p but this can only be true if one looks at the tax required to be shown on the tax_return on its due_date sec_6664 defines underpayment generally to mean the amount by which any_tax imposed by this title exceeds the amount shown as the tax by the taxpayer on his return the isolated phrase tax imposed by this title is much more inclusive than the majority holds for example in the very next section of the code sec_6665 provides any reference in this title to tax imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter emphasis added likewise sec_6601 provides interest treated as tax -- any reference in this title except subchapter_b of chapter relating to deficiency procedures to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax emphasis added pursuant to these sections any computation of the tax imposed by this title made without reference to the point in time that the return was required to be filed would have to include both interest and penalties the majority clearly does not contemplate that interest and penalties be included in tax imposed by this title for purposes of computing the underpayment to which the fraud_penalty applies however the only way to avoid such a result is to interpret sec_6663 as imposing the fraud_penalty on the underpayment_of_tax that was required to be shown on the taxpayer's return at the time it was filed prior to the enactment of sec_6663 and sec_6664 the fraud_penalty provided for by sec_6653 was based on an underpayment that was generally defined in sec_6653 as a deficiency within the meaning of sec_6211 neither the fraud_penalty nor interest is within the definition of a deficiency pursuant to sec_6211 and sec_6601 see 95_tc_209 78_tc_19 finally the purpose of the fraud_penalty is to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 98_tc_165 the majority would allow a fraudulent taxpayer to reduce the penalty by costs incurred to fight the government's 6the tax required to be shown on a timely filed return would not include any interest or penalty attempt to detect and recover fraudulently omitted tax and by interest charged for the period during which the fraudulently omitted tax was not paid this thwarts the very purpose of the penalty respondent's concern that the government's reimbursement through the fraud_penalty could be consumed by the estate's counsels' fees and fees being paid to the trustees who happen to be the beneficiaries of the estate majority op p should concern us as well this case appears to have been hotly contested the court's initial opinion depicts a massive fraud that respondent proved by clear_and_convincing evidence see estate of trompeter v commissioner tcmemo_1998_35 under the majority's holding for every dollar that the estate incurs in unsuccessfully fighting the deficiency and fraud_penalty it could potentially save more than dollar_figure in tax and penalties a simple hypothetical may help explain this assume a percent tax_rate and a timely filed fraudulent return showing a taxable_estate of dollar_figure the estate reports and pays tax of dollar_figure with the return later the value of the taxable_estate before postreturn expenses is determined by the commissioner to be dollar_figure the total amount of tax that should have been shown 1petitioner is claiming postreturn administrative expenses of dollar_figure and interest_expenses in the amount of dollar_figure 2this is just an example the 55-percent rate is applied to taxable estates exceeding dollar_figure million petitioner was clearly in the 55-percent bracket on the return was dollar_figure this results in a dollar_figure increase in tax over the tax reported on the return the commissioner also determines that the underpayment is due to fraud therefore the estate would be liable for the additional dollar_figure tax plus the fraud_penalty in the amount of dollar_figure dollar_figure x dollar_figure for a total of dollar_figure dollar_figure dollar_figure now assume that in the resulting litigation respondent's determination is upheld on all points but in contesting the case the estate incurs expenses of dollar_figure these expenses reduce the value of the taxable_estate to dollar_figure which in turn results in a total_tax liability of dollar_figure dollar_figure x the same amount reported on the fraudulent return pursuant to the majority opinion the estate would pay no additional tax and no fraud_penalty even though the estate lost all of the issues in litigation and spent dollar_figure its real out-of-pocket costs would not exceed dollar_figure the results that will occur under the majority's holding can be avoided by a reasonable interpretation of sec_6663 sec_6663 should be interpreted as providing that the fraud_penalty be imposed on the difference between the amount of tax that was required to be shown on the return and the amount that was actually shown on the return this interpretation is supported by the words of sec_6663 the language in related sections of the code case law and common sense there is simply no reason why we should interpret the statutory language in a way that would produce a result contrary to the purpose of the statute see badaracco v commissioner u s pincite cohen c j agrees with this dissent
